Citation Nr: 1442680	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-31 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from October 12, 1966, to July 30,1969; February 13, 1974, to July 23, 1980; November 24, 2001, to November 25, 2001; January 12, 2002, to January 13, 2002; and March 10, 2004, to March 20, 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the VA RO in St. Petersburg, Florida. 

The Board notes that the July 2009 statement of the case (SOC) also included the issues of entitlement to an increased rating for service-connected residuals of a fracture of the right ankle, post-operative, and entitlement to an earlier effective date for a grant of a 20 percent evaluation for service-connected residuals of a fracture of the right ankle, post-operative.  However, as the Veteran indicated on his substantive appeal that he only wished to appeal his claim for entitlement to TDIU, these issues are not currently on appeal before the Board.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2014.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of this claim.

The Veteran filed this claim for TDIU in 2007, and at that time he had a part-time job with Daytona-Orlando Transport.  He left that job in 2010 and then had a part-time job as a security guard from approximately 2011 to 2013.  While the Veteran was not unemployed during this time period, it is not known whether his employment was gainful or marginal.  To decide this question, additional information is needed as to his income.

Further, the RO/AMC should take this opportunity to obtain any and all VA treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide information verifying his income for the years 2007 through and including 2013.  He can submit copies of W-2 forms or his tax returns.  

2. Obtain any VA treatment records from the Orlando VA Medical Center (VAMC) (and associated clinics) dated from May 15, 2013, to the present. 

3. When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



